Citation Nr: 1037076	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for major 
depression/bipolar disorder.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for left patellofemoral 
syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service to include from March 1976 to July 
18, 1976 and from August 1980 to March 1983.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Louisville, Kentucky, VA 
Regional Office (RO).  

In correspondence associated with a September 2007 VA Form 9, the 
Veteran stated that the issues on appeal pertained to migraine, 
left patellofemoral syndrome, and depression.  Thus, the claims 
regarding service connection for tinnitus, sinusitis, and 
abnormal menstrual cycles are considered withdrawn.

In connection with this appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in September 2010.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for migraine 
headaches and left patellofemoral pain syndrome being remanded 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The competent evidence establishes that major depression/bipolar 
disorder is attributable to service.  


CONCLUSION OF LAW

Major depression/bipolar disorder was incurred in active service.  
38 U.S.C.A. § 1131(West. 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Veteran asserts entitlement to service connection for major 
depressive disorder.  Having considered the evidence, the Board 
finds that service connection is warranted.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in active service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009).

Service treatment records reflect relevant complaints, to include 
a January 1981 notation of depression, and a May 1981 record 
noting anxiety and thoughts of suicide.  In addition, the 
Veteran's private doctor, June 2004, stated that the service 
records documented treatment for psychiatric symptoms, to include 
stress, situational anxiety, depression and suicidal thoughts, 
and that the Veteran's major depression manifested on active 
duty, and that it is at least as likely as not that the in-
service manifestations are related to her current disorder.  In 
addition, in July 2010, the Veteran's private doctor stated that 
she had been treating the Veteran for bipolar disorder since 2004 
and that depression manifested during active duty and that it was 
at least as likely as not that the in-service symptoms were the 
same as her current symptoms.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report her symptoms, to include pain.  Her lay 
opinion, however, is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, the Board has accorded significant probative value 
to the competent private medical opinion.  The Board notes that 
the opinion is supported by the contemporaneous service records 
and is not inconsistent with the evidence.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for major depression/bipolar disorder is 
granted.  


REMAND

Initially, the Board notes that a June 1985 VA Form 00-7213 
verifies active service from March 19, 1976 to July 18, 1976.  
Service treatment records associated with this period of service 
have not been associated with the claims file.  

In addition, a June 2003 agency of original jurisdiction (AOJ) 
email request for service records notes, in pertinent part, as 
follows:

VETERAN INFORMATION:

ACTIVE DUTY/SERVICE for ARMY RESERVES

EOD:	08-10-80
RAD:	08-09-83

EOD:	08-10-85
RAD:	08-09-86

EOD:	08-10-86
RAD:	09-11-01

The response notes, "SMR is a no record at the RMC."  

In response to a June 2003 request for verification of unverified 
periods of service shown as August 10, 1982 to August 9, 1987 and 
from August 10, 1987 to September 11, 2001, the National 
Personnel Records Center (NPRC) stated that, "A CHECK OF NPRC'S 
COMPUTER DATABASE INDICATES THE MILITARY RECORD HAS NOT BEEN 
RETIRED TO CODE 13.  SINCE DPRIS IS NOW OPERATIONAL, WE SUGGEST 
YOU ADDRESS A NEW REQUEST TO CODE 11 THROUGH PIES.  The November 
2003 response states, "DPRIS IS NEGATVE FOR IMAGES OF THIS 
VETERAN."  

The September 2004 rating decision notes, in pertinent part, as 
follows:

The available records show you served active 
duty from 03-19-76 to 07-18-76 and from 08-
10-80 to 03-09-83.  The record also shows 
that exact dates of your active duty for 
training and inactive duty for training for 
the period 09-15-00 through 08-12-01.  
However, the record fails to show the exact 
dates of your active duty, active duty for 
training and inactive duty for training for 
the period 03-10-83 through 09-14-00.  

The Board notes that in cases where the Veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his case, including the obligation to search alternate 
sources.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

It does not appear that the RO has made a thorough attempt to 
locate the appellant's records through alternative sources or 
other appropriate Federal records repositories.  It is incumbent 
upon VA to afford the Veteran's claim this consideration due to 
the unavailability of his service records.  See Marciniak v. 
Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  In this regard, 
the RO should attempt to reconstruct the service treatment 
records through alternative means.  This includes attempts to 
obtain any information from all available sources and records 
repositories.  The RO should once again contact the National 
Personnel Records Center, the Records Management Center or any 
other appropriate location.

VA is required to advise claimants of alternate sources of 
evidence which may be utilized in cases where service records are 
missing.  The RO's attention is also called to Daye v. Nicholson, 
20 Vet. App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  A non-exhaustive list of documents that may be 
substituted for service treatment records in this case includes: 
statements from service medical personnel, "buddy" certificates 
or affidavits, employment physical examinations, medical evidence 
from hospitals, clinics, and private physicians where a Veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  See VA Adjudication Procedure Manual, Manual M21-
1MR, Part III, Subpart iii, 2.E.26 and 2.E.27.

In addition, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In that regard, private medical records reflect that the Veteran 
was status post-dislocation of the left patella in March 1977.  A 
September 1979 ROTC Cadet examination report notes that the 
Veteran needed an orthopedic consultation for the left knee, and 
on the accompanying medical history the Veteran reported that she 
had dislocation of her knee in 1977 with a recurrent knee problem 
"(torn muscle)" in 1979.  

In addition, a June 1981 service treatment record notes a history 
of headaches since childhood, and an August 1981 record notes a 
history of migraine, "all of her life."  On VA examination in 
July 2004, the examiner opined that while the Veteran may have 
had an increase in frequency during Reserve service, it was 
"less likely as not" caused by or permanently aggravated by her 
service.  The Board notes that the Veteran testified to an 
initial onset of headaches during service.  Transcript at 11 
(2010).  

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2009).  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  

In light of the circumstances in this case, the Veteran should be 
afforded a VA examination in regard to the etiology of the 
claimed disorders on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should compile a complete list of 
all verified periods of service, identifying 
the duty status and branch of service for 
each period listed, to include any and all 
periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA).  
Verification of all periods of service listed 
should be documented in the claims file and 
the list should be associated with the claims 
file.

2.  The AOJ should advise the Veteran of 
alternate sources of evidence.  

3.  The AOJ should associate with the claims 
file the Veteran's service records, for the 
period from March 1976 to July 1976, as well 
as any other available active service records 
that have not been associated with the claims 
file.

4.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination(s) to determine 
the nature and etiology of the claimed 
disorders on appeal.  The claims file should 
be made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this remand.  
All necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that a left knee disorder or migraine 
headaches (a) clearly and unmistakably 
(obvious and manifest) existed prior to 
service entrance and (b) whether any such 
disorder clearly and unmistakably (obvious 
and manifest) was not chronically worsened 
during service.  If the answer to either (a) 
or (b) above is negative, offer an opinion in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that any identified left 
knee disorder or migraine headaches is 
related to active service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

5.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions for adequacy.  Any 
further action in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


